DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is responsive to applicant’s after final amendment/remarks received on 04/05/2021. Claims 1-7, 10, and 12-20 are pending in the application. Claims 1, 7, 10, 12, and 16-17 have been amended. Claim 11 has been cancelled. Claims 8-9 have been previously cancelled.

Response to Amendments and Arguments
The objections to claims 1, 7, 10-11, and 16-17 have been withdrawn in view of amendment to the claims/remarks filed on 04/05/2021.
The rejection of claims 11-12 under 35 USC 112(d) has been withdrawn in view of cancellation of claim 11.
Applicant’s arguments (see REMARKS/ARGUMENTS, pages 6-7) filed on 04/05/2021, with respect to the rejection of claims 1-7 and 13-15 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection of claims 1-7 and 13-15 under 35 U.S.C. 103 has been has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 1 and 7 as follows:
As per claim 1, line 8, delete “magnetic force” and insert in its place –magnetic flux–.
As per claim 7, line 13, delete “a rodent trap” and insert in its place –the rodent trap–.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687
adnanaziz.nyc@gmail.com